Citation Nr: 1105243	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 
10 percent for the residuals of a fractured right foot.  

2.  Prior to September 29, 2010, entitlement to an initial 
compensable rating for a scar of the right foot, status post open 
reduction and internal fixation surgery.  

3.  Since September 29, 2010, entitlement to an increased rating 
in excess of 10 percent rating for a scar of the right foot, 
status post open reduction and internal fixation surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1972 to 
February 1976.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a rating action of the Department of Veterans 
Affairs Regional Office (RO) in Nashville, Tennessee.  In August 
2006, the RO granted a claim for service connection for the 
residuals of a fractured right foot, "claimed as broke right 
foot" with an evaluation of 10 percent (effective April 26, 
2006).  The RO also granted a claim for service connection for a 
noncompensable residual scar, status post open reduction, and 
internal fixation of the right foot (effective April 26, 2006).  
The Veteran filed a notice of disagreement with these ratings.  

In March 2009, the Veteran testified before the undersigned at a 
Board hearing.  A transcript of the hearing has been associated 
with the file.  

In the October 2009 Board remand, the Board requested that the 
agency of original jurisdiction (AOJ) obtain Social Security 
Administration (SSA) records and further complete development 
with the service connection claims for bilateral hearing loss and 
tinnitus.  The SSA records were requested and placed in the file.  
In November 2010, the service connection claims for bilateral 
hearing loss and tinnitus were granted by the AOJ and are no 
longer on appeal.  

In a December 2010 informal hearing presentation, the Veteran's 
representative mischaracterized an issue; an earlier effective 
date claim is not on appeal.  As explained further below, the 
Board will consider all periods on appeal for an initial 
increased rating claim for the Veteran's service-connected right 
foot scar.  


FINDINGS OF FACT

1.  The residuals of a fractured right foot, manifested by pain 
and stiffness, are moderately severe.  

2.  Prior to March 17, 2009, a superficial scar of the right 
foot, status post open reduction and internal fixation surgery 
was not manifested by limitation of function or pain upon 
examination.  

3.  Since March 17, 2009, a superficial scar of the right foot, 
status post open reduction and internal fixation surgery has been 
manifested by pain.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the residuals of a right foot fracture 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5283 & 5284 
(2010).  

2.  The schedular criteria for an initial compensable rating for 
a scar of the right foot, status post open reduction and internal 
fixation surgery, for the period prior to March 17, 2009, are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.118, 
Diagnostic Codes 7800-7805 (2008).  

3.  The schedular criteria for a disability rating of 10 percent, 
but no more, from March 17, 2009 for a scar of the right foot, 
status post open reduction and internal fixation surgery, are 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.118, 
Diagnostic Codes 7800-7805 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5103, 5103A (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010), eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Here, the Veteran's claims for a compensable and 
increased rating for his service-connected right foot fracture 
residuals and right foot scar disabilities arise from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran 
was given proper notice for his service connection claim in June 
2006.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment and VA records have been associated with the 
file.  The Veteran has been medically evaluated in conjunction 
with his claim.  SSA records have been associated with the file.  
The Board finds that the duties to notify and assist have been 
met and will proceed to adjudicate the claim.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
3.103(c)(2) requires that the Veterans Law Judge who chairs a 
hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the March 
2009 Board hearing, the Veterans Law Judge outlined the issues on 
appeal and suggested that any evidence tending to show that 
pertinent disability had increased in severity would be helpful 
in establishing the claim.  Neither the Veteran nor his 
representative has asserted that VA failed to comply with 
38 C.F.R. § 3.103(c)(2); they have not identified any prejudice 
in the conduct of the Board hearing.  

Legal Criteria and Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2010).  The entire period is considered for the possibility of 
staged ratings.  Consideration will be given to the possibility 
of separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 
(2010).  The Board evaluates the disabilities under multiple 
diagnostic codes to determine if there is any basis to increase 
the assigned rating.  Such evaluations involve consideration of 
the level of impairment of a veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2010).  

In exceptional cases, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be awarded.  
38 C.F.R. § 3.321 (b)(1) (2010).  Under Thun v. Peake, 22 Vet App 
111 (2010), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

The residuals of a fractured right foot

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2010).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2010) (addressing the joints) should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2010).  

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes. Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.  For the purpose of rating for arthritis, the 
interphalangeal, metatarsal and tarsal joints are considered 
minor joints.  

Under Diagnostic Code (DC) 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003 (2010).  When limitation of motion is noncompensable, under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint group or group of joints 
affected by limitation of motion to be combined, not added.  Id.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Id.  In absence of ratable limitation of motion, 
a 20 percent rating is assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.  A 
10 percent rating is assigned with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  Id.  
Note (1) explains that the above 10 and 20 percent ratings will 
not be combined with ratings based on limitation of motion.  Id.  

Foot injuries not covered by any other Diagnostic Code are rated 
under 38 C.F.R. § 4.71a, DC 5284 (2010).  Moderate residuals of 
foot injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals.  Severe residuals of 
foot injuries warrant a 30 percent evaluation.  A 40 percent 
evaluation requires that the residuals be so severe as to result 
in actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.  

The Board has also considered alternative diagnostic codes that 
potentially relate to impairment of the feet.  However, as 
explained below, the objective evidence does not reflect 
bilateral weak foot (DC 5277), claw foot (DC 5278), anterior 
metatarsalgia (DC 5279), hallux valgus (DC 5280), hammer toe (DC 
5282), or malunion or nonunion of tarsal or metatarsal bones (DC 
5283).  

In his April 2006 claim, the Veteran stated he broke his right 
foot in service.  His claim was granted in August 2006 and he was 
assigned a 10 percent rating (effective April 26, 2006, the date 
of his claim).  This rating was assigned under DC 5284, other 
injuries of the foot.  In his March 2007 notice of disagreement, 
the Veteran contested the VA examination report findings and 
requested a new examination.  In his August 2007 formal appeal, 
he said he had motion and sensitivity issues.  

At the March 2009 Board hearing, the Veteran complained that his 
foot gets stiff and sometimes "gives way."  (Transcript, p 11-
12.)  He also had swelling, but only in the winter.  (Transcript, 
p 12.)  He said he does not complain to the doctor about it 
because there is nothing they can do.  (Transcript, p 13.)  He 
also said he had numbness and tingling.  (Transcript, p 15.)  

Considering the history of the Veteran's disability, in May 2002 
he underwent a state disability determination evaluation.  He 
reported having minor foot surgery in service.  He had a normal 
gait and his feet were in good condition.  He did claim to have 
osteoporosis.  In January 2006, the SSA granted him a favorable 
determination due to his heart disease and chronic obstructive 
pulmonary disease.  

In his August 2006 VA examination for bones and joints, the 
Veteran related that while he was in service he sustained an 
injury to the right foot.  He fell on a flight of stairs and 
fractured his foot.  He had surgery in 1975.  He reported pain or 
mild tenderness on the arch of the foot if he walked long 
distances or drives a long distance.  He could stand more than 
one but less than three hours.  He did not need assistive aids 
for walking.  He could walk more than a quarter mile, but less 
than a mile.  

Upon Physical examination, the Veteran had a normal gait though a 
weight-bearing joint was affected.  He had no ankylosis, bone 
disease, or neoplasm.  The right foot was normal upon 
examination.  The past fracture had been of the tarsal navicular 
bone.  The Veteran did not have arthritis.  There were no joint 
symptoms other than pain.  The effect of his foot on his 
activities of daily living was at most, moderate.  The Veteran 
was not employed and had retired from being a forklift operator 
due to coronary artery disease.  X-rays were normal.  

In an October 2007 VA primary care record, the Veteran reported 
occasional joint pain, but no myalgias or joint swelling.  Upon 
examination, his extremities were normal.  

In a June 2008 VA examination for the feet, the claims file was 
not reviewed but the Veteran's medical records were reviewed.  
The Veteran did not report left foot symptoms, but he said he 
experienced right foot pain on the entire bottom surface of the 
foot while standing, walking and resting.  There were no other 
symptoms.  He was able to stand more than one but less than three 
hours.  He was able to walk a quarter mile.  Physical examination 
revealed objective evidence of tenderness to mild palpation over 
the arch.  There were no other symptoms (instability, weakness, 
malunion, etc) and his gait was normal.  The effect of his foot 
on his activities of daily living was at most, moderate.  

In a July 2008 VA examination report addendum, the examiner 
stated that the range of motion for all joints in the right foot 
was normal.  

In September 2008, May 2009, and November 2009, VA primary care 
records showed the Veteran at most reported general occasional 
joint pain, but no myalgias or joint swelling.  Upon examination, 
his extremities were normal.  

At a September 29, 2010 VA examination, the claims file and 
medical records were reviewed.  The Veteran reported that his 
right foot disability had gotten progressively worse.  The 
Veteran did not have heat, swelling or redness.  He did complain 
of pain, stiffness, fatigability, weakness, and lack of 
endurance.  Generally, these symptoms occurred while standing and 
walking.  The location of these symptoms was the medial aspect 
and top of the foot.  He had flare ups weekly lasting generally 
1-2 days.  They occurred when he did more walking or standing.  
Upon physical examination, he had tenderness only.  He had a 
normal gait and no abnormal shoe wear pattern.  

X-rays did show early osteoarthritic changes in the first 
metacarpal phalangeal joint.  There was no evidence of an old or 
acute fracture; nondisplaced fractures could have healed without 
deformity.  There was mild limitation of dorsiflexion of the 
phalanges.  Activities of daily living were mildly to moderately 
effected.  Exercise and sports were prevented.  

In considering the above evidence, the Board finds that an 
initial increased rating for the residuals of a fractured foot is 
not warranted.  The evidence shows the Veteran has consistently 
complained of pain and, more recently, stiffness, fatigability, 
weakness, and lack of endurance.  Under DC 5284, the code that 
best fits the Veteran's disability, the symptoms typify moderate 
residuals.  This warrants a 10 percent rating.  

At the last VA examination, arthritis was found, but DC 5003 
(degenerative arthritis established by X-ray findings) does not 
allow for an increase.  There is no evidence of involvement of 
two or more minor or major joint groups.  38 C.F.R. § 4.71a, DC 
5003.  The degree of function loss exhibited is contemplated in 
the current 10 percent rating.  

The Veteran stated at the Board hearing he does not complain to 
the doctor because there is nothing that can be done for his 
foot.  He also mentioned complaints about numbness to his foot 
and his leg "giving way."  Numbness was not reported at any 
clinical setting and the Veteran's gait has been normal upon 
observation.  The evidence shows the Veteran has complained at VA 
examinations, but never at primary care appointments.  He is 
competent to state his complaints.  See, 38 C.F.R. § 3.159(a)(2) 
(2010) (Lay evidence is competent if it is provided by a person 
who has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person).  But 
he is not credible in that he said one thing at the hearing and 
never voiced these complaints while getting treated at VA 
appointments when given the opportunity.  Bardwell v. Shinseki, 
24 Vet. App. 36 (2010) (Lay evidence stating that any event 
occurred does not have to be accepted unless documentary evidence 
can prove otherwise.  Rather, the probative value of lay 
statements is to be weighed like all other evidence.)  

As for other considerations, the Board has considered factors 
under DeLuca regarding pain on use.  8 Vet. App. at 205-206.  The 
Board finds that an increased rating under this provision is not 
warranted because there is a lack of objective evidence regarding 
limitation of motion, deformity or atrophy.  The Board has 
considered whether the Veteran is entitled to additional staged 
ratings.  Hart, 21 Vet. App. 505.  No additional staged ratings 
are warranted by the evidence in the file.  Also, the Board has 
considered step one under Thun, 22 Vet App 111, and finds the 
schedular rating to be adequate.  For this period, the evidence 
does not present an exceptional disability picture.  An initial 
increased rating is not warranted, the benefit of the doubt rule 
is not for application and the claim is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Right Foot Scar

During the pendency of this appeal, the criteria for evaluating 
disabilities of the skin were revised, effective October 23, 
2008.  The new rating criteria for evaluation of scars are 
applicable only to claims received by VA on or after October 23, 
2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The 
Veteran's date of claim was in April 2006.  The regulations under 
38 C.F.R. § 4.118 prior to October 23, 2008 are in effect.  

Prior to October 23, 2008, under 38 C.F.R. § 4.118, Diagnostic 
Code 7800 applied to disfigurement of the head, face and neck.  
Diagnostic Code 7801 applied to scars other than the head face or 
neck that were deep or that caused limited motion; a 10 percent 
rating under this code applied where the area exceeded 6 square 
inches or 39 square centimeters.  38 C.F.R. § 4.118 (2008).  

Diagnostic code 7803 applies to scars that are superficial and 
unstable.  Note (1) explains that an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin over 
the scar.  Note (2) defines a superficial scar as a scar that is 
not associated with soft tissue damage.  This definition is 
essentially the same for Diagnostic Codes 7802 and 7804.  

Diagnostic Code 7802 applies when four requirements are met.  The 
scar or scars must be 1) on a part of the body other than the 
head, face or neck; 2) must be superficial; 3) must not cause 
limited motion; and must cover an area of 144 square inches or 
299 square centimeters or greater.  If the criteria are met, a 
10 percent rating is warranted.  Id.  

Diagnostic Code 7804 applies when a scar is superficial and 
painful upon examination; a 10 percent rating is warranted.  Note 
(2) addresses scars that appear on the tip of a finger or toe and 
the amputation rule.  Diagnostic Code 7805 states that other 
scars should be rated on limitation of function of the affected 
part.  Id.  

In August 2006, the Veteran received a VA examination for his 
right foot scar.  The foot scar was a surgical scar from 1975.  
There was no skin breakdown.  The scar was on the right lower 
extremity on the right foot dorsal surface.  It was .25 inches in 
maximum width and 2 inches in maximum length.  There was no 
tenderness, adherence, limitation of motion, loss of function, 
underlying soft tissue damage or skin ulceration or breakdown.  
He complained of pain in the arch of his foot, not where the scar 
was located.  In the July 2008 VA examination addendum, the scar 
was unchanged from the prior examination; the findings were the 
same.  It was specifically noted that the scar was not tender on 
examination and resulted in no limitation of function.  

The Veteran's skin was evaluated at several VA primary care 
employments, including in September 2008, May 2009, and November 
2009 VA primary care.  The Veteran did not voice complaints about 
a painful scar or any symptoms related to the scar.  At the March 
17, 2009 Board hearing, the Veteran testified that the scar on 
his foot was very painful to the slightest touch.  

On September 29, 2010, the Veteran received a new VA examination 
for his scars.  The scar was a vertical linear scar that was 
well-healed.  It was slightly hyperpigmented but well-healed on 
the medial aspect of the top of the right foot.  He had no skin 
breakdown over the scar, but reported pain.  The examiner 
described the maximum width of the scar as .5 centimeters (.2 
inches) and 4.0 centimeters (1.6 inches).  The scar was 
superficial.  There was no inflammation, edema, keloid formation 
or other disabling effects.  His activities of daily living were 
not affected, but ambulating was affected.  He complained of pain 
on the scar with standing and walking.  He also complained of 
periodic swelling, but none was found upon objective examination.  

Resolving all doubt in the Veteran's favor, the Board finds that 
a compensable rating for the right foot scar secondary to surgery 
was warranted under 38 C.F.R. § 4.118 (2008) from March 17, 2009.  
At the August 2006 VA examination, the pain was in the arch of 
the foot and the evidence has established that the scar is on the 
top of his foot.  The Veteran was compensated for pain in the 
foot under DC 5284.  The examiner stated that the fracture 
involved the right tarsal navicular bone at the top of the foot.  
The July 2008 VA examination report reflects that the scar was 
essentially asymptomatic.  However, the Veteran complained that 
the scar was painful to touch at his March 17, 2009 Board hearing 
and at the September 29, 2010 VA examination, the Veteran 
reported pain in the scar itself.  As a result, an increase to 
10 percent was contemplated from the time of his hearing.  

The Board has considered other Diagnostic Codes, but finds no 
available increases.  DC 7802 is not applicable because the scar 
is not an area of 144 square inches or greater.  As a result, no 
increase is found under the other skin Diagnostic Codes.  

For both periods on appeal regarding the Veteran's right foot 
scar, the Board has considered whether the Veteran is entitled to 
additional staged ratings.  Hart, 21 Vet. App. 505.  No 
additional staged ratings are warranted by the evidence in the 
file.  Again, the Board has considered step one under Thun, 
22 Vet App 111, and finds the schedular rating to be adequate.  
For this period, the evidence does not present an exceptional 
disability picture.  No increased ratings for the right foot scar 
are warranted, the benefit of the doubt rule is not for 
application and the claims are denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Entitlement to an initial increased rating in excess of 
10 percent for the residuals of a fractured right foot is denied.  

Prior to March 17, 2009, an initial compensable rating for a scar 
of the right foot, status post open reduction and internal 
fixation surgery is denied.  

From March 17, 2009, 10 percent rating, but no more, for a scar 
of the right foot, status post open reduction and internal 
fixation surgery is allowed, subject to the regulations governing 
the award of monetary benefits.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


